DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 – 38 are pending in this Office Correspondence.

Drawings
The drawings, filed on May 15, 2019, are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Information Disclosure Statement
Information disclosure statement (IDS) was submitted on 22 November 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 30 is objected to because of the following informalities:  Claim 30 dependent on canceled claim 1. 
Claim 29 and claim 30 are the same claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20150199575, to Boaz Dudovich, hereinafter "Dudovich”, in view of U.S. Patent Application Publication, US 20150019162, to Denise Hodge, hereinafter “Hodge”.

Regarding claim 21, Dudovich teaches a computer-implemented method of re-identifying a physical object before an image background (Dudovich, ¶ [0025], discloses FIG. 2 illustrates a method which may be implemented using the video system. Method 200 may include capturing an image during entry at 220. An image of a person entering the area may be captured by a video source or other device or system, as shown in FIG. 3. Further, Dudovich, ¶ [0027], discloses as the patron enters the location an album face capture may take place. When the patron exits another face capture may take place. This may facilitate measuring the amount of time a patron spends in the location, and may also enhance the accuracy of the count of people in the area, and may be used for other purposes including staffing and customers needing assistance. In some cases, associates, or workers, in the location may be captured by the system. The face album may facilitate identifying them as associates such that they may not be counted, and/or the time spent in the area is not used), the method executed by one or more processing devices (Dudovich, ¶ [0036], discloses FIG. 5 illustrates video processing system. Video processing system includes communication interface and processing system. Processing system is linked to communication interface through a communication link. Processing system includes processor and memory system) and comprising: 
providing image data comprising an image object representing a physical object before at least one image background of a set of image backgrounds pre-stored in a database (Dudovich, ¶ [0033-0034], discloses the system may implement face finder features. Face detection may be used to, e.g., identify criminals in a crowd. The goal of face detection systems is to quickly find suspicious faces in populated environments, such as streets, stadiums, train platforms, airport terminals and other densely occupied areas. There are many challenges with face detection, as the angle of the camera and the position of the face are very important to the success of the detection process. Many face detection technologies require that the person being detected look straight into the camera field-of-view in order for the camera to acquire a view of the subject's eyes. This contrasts with the reality that the video sources often are places to detect people during their everyday activities—on the streets, during sports events, and more. Therefore, the risk of not catching the suspect in a front pose is quite high. Further, conventional detection engines have difficulty detecting faces when people are looking sideways … The system overcomes the challenges faced by conventional face detection solutions by detecting features of the face and head (e.g., eyes, hair, nose, etc.) from video sources that are installed above walking gates, doors, and passages such as stadium entrances or airport passages. The images are saved to ; 
extracting identification data for the image object as well as image background data from the image data (Dudovich, ¶ [0031], discloses provide central retention of visual evidence; reduced investigation time due to transaction, face and video availability in a single application; linkage of investigated cases based on face matching (e.g., match faces even though the subject may be wearing different hats, hairstyles, etc. in several different facial images); and detection of suspects' activity regardless of the transaction info or used identity. For example, at 280, purchase data may be matched with the image to assist in marketing, and theft determination, among other uses); 
a condition comprises at least one selected from the group of a temporal condition and a repetition condition (Dudovich, ¶ [0013], discloses video systems are often used in security, surveillance, and monitoring applications. In these applications, video is often used to count and identify people entering and exiting an area, such as a store. This information may be used to determine the number and amount of time people are in the area. These variables may be skewed by the associates employed or working in the area, instead of patrons or others. Further, Dudovich, ¶ [0032], discloses a determination of the number of people who entered and/or exited a store may be provided to a central database, a store manager, corporate offices, etc. The ; and
(wherein) the temporal condition comprises determining whether a timestamp of the temporary data object is within a time window delimited by a past time t2 and a past time tl, where t2 is earlier than tl (Dudovich, ¶ [0030 & 0032], discloses a method 200 may include capturing an image during exit (time t1) of the area at 260. This captured exit image may be compared to, and matched up with, the captured entry image (time t2). Once this occurs, statistics may be determined 270, such as, but not limited to, the amount of time the person (object) was in the area (t2 – t1), and that the person has left the area. A comparison of entrance face recognition with exit face recognition may be performed to determine a length of time a person (object) was in the store.  In Dudovich, a determination of the number of people who entered and/or exited a store may be provided to a central database, a store manager, corporate offices, etc. The determination may be communicated on a periodic basis, e.g., every 15 minutes. The count of the number of people may be used for workforce planning)
Dudovich teaches the limitations as identified above. Further, Dudovich teaches providing alerts associated with the video sources.	Dudovich does not explicitly teach:
determining if the identification data matches identification data stored in the database, and if no match is found, creating a temporary data object linking the extracted identification data and the extracted image background data and storing the temporary data object and the extracted identification data in the database, else 
determining if a temporary data object linking the extracted image background data and the matched identification data has already been stored in the database, and if no temporary data object is found, creating a temporary data object linking the extracted identification data and the extracted image background data and storing the temporary data object in the database, else
determining if the temporary data object fulfills at least one predetermined condition, and if no predetermined condition is fulfilled, executing a default action with respect to the temporary data object, else 
executing a specific action to call attention of an external user.  

However, Hodge teaches:
determining if the identification data matches identification data stored in the database, and if no match is found, creating a temporary data object linking the extracted identification data and the extracted image background data and storing the temporary data object and the extracted identification data in the database (Hodge, ¶ [0036], discloses if one user always stores a device in a front pocket, one user usually stores a device in a back pocket, and another user often stores a device in a backpack, each device can monitor these aspects and either modify existing paths or generate new paths that correspond to how that device is actually used by a respective user. If there is no matching path in a path library, the device can monitor motions and uses, before and/or after the motion, to attempt to infer the path , else 
determining if a temporary data object linking the extracted image background data and the matched identification data has already been stored in the database, and if no temporary data object is found, creating a temporary data object linking the extracted identification data and the extracted image background data and storing the temporary data object in the database (Hodge, ¶ [0044-0045], discloses the mode might be activated automatically in response to an action or event, might always be active during certain times or places, or might be manually activated by a user. The device can determine its present location and/or orientation, and monitor the location and/or orientation over time. As discussed, this can include storing position and/or orientation information in a buffer on the device (or remotely) for subsequent analysis. At some point, a change in position, orientation, and/or location can be determined that meets a certain criterion. For example, a certain amount of movement might be assumed based on a user holding a device or having that device in a pocket, such that the device might have to move by a greater amount over a certain period of time to trigger an action … If the movement meets or exceeds such a criterion, the device can attempt to determine whether the movement matches a known pattern of movement 708. As discussed, in some embodiments the movement is only analyzed once the device is substantially stationary and/or the movement is determined to likely be complete, such as when the amount of movement falls below the , else
determining if the temporary data object fulfills at least one predetermined condition, and if no predetermined condition is fulfilled, executing a default action with respect to the temporary data object (Hodge, ¶ [0037], discloses if a user often moves when the device is in one relative orientation and is often stationary when the device is in another relative orientation, the device can adjust aspects such as the default angular range and/or frequency of location determination. Hodge, ¶ [0046], discloses if the motion follows a given path, the device can analyze the path to determine the likely relative position of the user based at least in part upon the path. If, after updating the predicted location and attempting to locate the user the device is still tracking the user, the device can update the relative direction of the user and continue monitoring movement. If the device is not tracking the user (i.e., the user does not appear in image information captured for the predicted range of angles) then the device can expand the capture and/or processing range and attempt to locate the user. The range can be adjusted to a full scan, or can be iteratively increased until the user is located. Once the user is located, the relative direction can be updated and monitoring can continue), else 
executing a specific action to call attention of an external user (Hodge, ¶ [0036], discloses the user can have the options of inputting or selection certain actions for a given motion. Thus, the device can effectively learn specific paths or behaviors, and in some embodiments can customize paths to reflect the specific motions of a particular user. This can be useful since, for example, different users will use different .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dudovich (disclosing using video to count and identify people entering and exiting an area) with the teachings of Hodge (disclosing capturing audio and/or video information, and/or analyzing that information, over a smaller range or area) to arrive at the claimed functions of linking image data. Modification would have been obvious to one of ordinary skill in the art because this would help facilitate the recognition of individuals frequenting an area. The references of Dudovich and Hodge teach features that are directed to analogous art and they are directed to the same field of endeavor of extracting information from images. Dudovich, ¶ [0021], discloses detecting events within captured video and images and to provide alerts associated with the video sources. 

Regarding claim 22, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Hodge further teaches wherein the temporary data object comprises a timestamp indicating [[the]] a creation time of the temporary data object, and a match counter indicating [[the]] a number of times a match for [[this]] the temporary data object has been found (Hodge, ¶ [0014], discloses a device can store recent movement information (e.g., changes in position or orientation) to a buffer. At an appropriate time, such as after the end of a movement, the information in the buffer can be analyzed and compared to known paths or types of movements. Further, Hodge, ¶ [0017], discloses the device can utilize one or more orientation, position, and/or movement determining elements to determine that the device has not moved significantly over a recent period of time, such as a number of seconds).  

Regarding claim 23, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches wherein providing the image data comprises recording video data and providing at least one video frame of the recorded video data (Dudovich, ¶ [0005], discloses there is also provided a method for detecting a person. The method may include providing a video source at a predetermined location to capture video containing people passing through a field of view of the video source at the predetermined location; providing the video to an analytics component to determine bodily characteristics of the people passing through the field of view of the video source to determine a face of each person in the video; storing an image of the face of each person in a database; and providing a face album to a user interface, the face album presenting plural images, each of the plural images being of a unique face retrieved from the database).  

Regarding claim 24, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches analyzing of the image data and wherein analyzing of the image data and recording of the video data are performed in real time (Dudovich, ¶ [0022], discloses the above may be accomplished by, e.g., counting people in the video and/or images captured by the video sources 101. In particular, video and/or images from the video sources 101 may be provided it to the analytics component 150 to apply real-time analytics on customer behaviors and patterns. This information may be used to gain insight for proactively engaging shoppers and increasing sales conversions. For example, the system 100 may provide people counts while detecting traffic patterns and point-of-sale transactions by day of the week and time of day).  

Regarding claim 25, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches wherein the physical object is a person or a face of a person (Dudovich, ¶ [0034], discloses the system 100 overcomes the challenges faced by conventional face detection solutions by detecting features of the face and head (e.g., eyes, hair, nose, etc.) from video sources 101 that are installed above walking gates, doors, and passages such as stadium entrances or airport passages. The images are saved to the database and may be provided to an operator or investigator in the face album 400 to scan and find relevant suspects. In accordance with the present disclosure, the database of collected faces may be used for retroactive face searching (time, specific camera, specific area etc.)).  
Regarding claim 26, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches wherein providing the image data comprises recording video data and providing at least one video frame of the recorded video data (Dudovich, ¶ [0027], discloses a face album 400 may be created from the video to enhance the accuracy of the counting and time monitoring of patrons entering and exiting an area or retail establishment. As shown in FIG. 4, the face album may be a gallery of facial images that are captured by a video system and may be presented in a thumbnail interface. The face album may provide an indication that person's face captured by the video source already exists in the database, or that the person has some special characteristic (e.g., is wanted by law enforcement)).  

Regarding claim 27, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches wherein the physical object is a person or a face of a person (Dudovich, ¶ [0034], discloses the system 100 overcomes the challenges faced by conventional face detection solutions by detecting features of the face and head (e.g., eyes, hair, nose, etc.) from video sources 101 that are installed above walking gates, doors, and passages such as stadium entrances or airport passages. The images are saved to the database and may be provided to an operator or investigator in the face album 400 to scan and find relevant suspects. In accordance with the present disclosure, the database of collected faces may be used for retroactive face searching (time, specific camera, specific area etc.)).  
Regarding claim 28, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches analyzing of the image data and, wherein the analyzing of the image data and the recording of the video data are performed in real time (Dudovich, ¶ [0022], discloses the above may be accomplished by, e.g., counting people in the video and/or images captured by the video sources 101. In particular, video and/or images from the video sources 101 may be provided it to the analytics component 150 to apply real-time analytics on customer behaviors and patterns. This information may be used to gain insight for proactively engaging shoppers and increasing sales conversions. For example, the system 100 may provide people counts while detecting traffic patterns and point-of-sale transactions by day of the week and time of day).  

Regarding claim 29, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches wherein the physical object is a person or a face of a person (Dudovich, ¶ [0034], discloses the system 100 overcomes the challenges faced by conventional face detection solutions by detecting features of the face and head (e.g., eyes, hair, nose, etc.) from video sources 101 that are installed above walking gates, doors, and passages such as stadium entrances or airport passages. The images are saved to the database and may be provided to an operator or investigator in the face album 400 to scan and find relevant suspects. In accordance with the present disclosure, the database of collected faces may be used for retroactive face searching (time, specific camera, specific area etc.)).  
Regarding claim 30, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches wherein the physical object is a person or a face of a person (Dudovich, ¶ [0034], discloses the system 100 overcomes the challenges faced by conventional face detection solutions by detecting features of the face and head (e.g., eyes, hair, nose, etc.) from video sources 101 that are installed above walking gates, doors, and passages such as stadium entrances or airport passages. The images are saved to the database and may be provided to an operator or investigator in the face album 400 to scan and find relevant suspects. In accordance with the present disclosure, the database of collected faces may be used for retroactive face searching (time, specific camera, specific area etc.)).

Regarding claim 31, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches if the timestamp of the temporary data object is earlier than t2, resetting the timestamp of the temporary data object to a current time and resetting a match counter (Dudovich, ¶ [0030 & 0032], discloses a method 200 may include capturing an image during exit (time t1) of the area at 260. This captured exit image may be compared to, and matched up with, the captured entry image (time t2). Once this occurs, statistics may be determined 270, such as, but not limited to, the amount of time the person (object) was in the area (t2 – t1), and that the person has left the area. A comparison of entrance face recognition with exit face recognition may be performed to determine a length of time a person (object) was in the store.  In Dudovich, a determination of the 

Regarding claim 32, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches the repetition condition comprises determining if a match counter has reached a pre- determined threshold N, where N is an integer larger than 1, and resetting the match counter if the threshold has been reached (Dudovich, ¶ [0030 & 0032], discloses a method 200 may include capturing an image during exit (time t1) of the area at 260. This captured exit image may be compared to, and matched up with, the captured entry image (time t2). Once this occurs, statistics may be determined 270, such as, but not limited to, the amount of time the person (object) was in the area (t2 – t1), and that the person has left the area. A comparison of entrance face recognition with exit face recognition may be performed to determine a length of time a person (object) was in the store.  In Dudovich, a determination of the number of people who entered and/or exited a store may be provided to a central database, a store manager, corporate offices, etc. The determination may be communicated on a periodic basis, e.g., every 15 minutes. The count of the number of people may be used for workforce planning)


Regarding claim 33, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches wherein the specific action comprises at least one selected from the group of an optical and an acoustical signal, wherein the default action comprises increasing a match counter by 1 (Dudovich, ¶ [0027], discloses a face album may be created from the video to enhance the accuracy of the counting and time monitoring of patrons entering and exiting an area or retail establishment. As shown in FIG. 4, the face album may be a gallery of facial images that are captured by a video system and may be presented in a thumbnail interface. The face album may provide an indication that person's face captured by the video source already exists in the database, or that the person has some special characteristic (e.g., is wanted by law enforcement). As the patron enters the location an album face capture may take place).  

Regarding claim 34, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches wherein the set of image backgrounds comprise at least one selected from the group of a sales area, at least a part of a shop, an exhibition area, a display area, and a showroom (Dudovich, ¶ [0022], discloses the system 100 may be used in conjunction with the analytics component 150 in a retail environment to measure sales opportunities to help determine how effectively advertising and marketing programs attract prospective buyers into their store and how successfully they convert potential buyers into customers. The above may be accomplished by, e.g., counting people in the video and/or images captured by the video sources 101. In particular, video and/or images .  

Regarding claim 35, the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches wherein the determining whether the image object corresponds to the physical object comprises determining a probability measure of a matching of the image object with the physical object and further comprising determining that the image object corresponds to the physical object, if the determined probability measure exceeds a predetermined threshold (Dudovich, ¶ [0030], discloses once this occurs, statistics may be determined, such as, but not limited to, the amount of time the person was in the area, and that the person has left the area. A comparison of entrance face recognition with exit face recognition may be performed to determine a length of time a person was in the store. This may be used for marketing and workforce management); wherein the determining of the probability measure comprises matching the image object with the physical object by comparing the identification data with pre-stored data of the particular physical object (Dudovich, ¶ [0029-0030], discloses if it is determined that a particular captured image includes an associate, the data is not .  

Regarding claim 36., the modification of Dudovich and Hodge teaches the claimed invention substantially as claimed, and Dudovich further teaches analyzing the image data by employing a face recognition procedur(Dudovich, ¶ [0030], discloses once this occurs, statistics may be determined, such as, but not limited to, the amount of time the person was in the area, and that the person has left the area. A comparison of entrance face recognition with exit face recognition may be performed to determine a length of time a person was in the store. This may be used for marketing and workforce management).  

Regarding claim 37, Dudovich teaches a computer program product, comprising one or more non-transitory computer readable media having computer-executable instructions for performing the steps of a computer-implemented method (Dudovich, ¶ [0004], discloses it should be understood that the above-described subject matter may also be implemented as a computer-controlled apparatus, a computer process, a computing system, or an article of manufacture, such as a computer-readable storage medium) comprising: 

providing image data comprising an image object representing a physical object before at least one image background of a set of image backgrounds pre-stored in a database (Dudovich, ¶ [0033-0034], discloses the system may implement face finder features. Face detection may be used to, e.g., identify criminals in a crowd. The goal of face detection systems is to quickly find suspicious faces in populated environments, such as streets, stadiums, train platforms, airport terminals and other densely occupied areas. There are many challenges with face detection, as the angle of the camera and the position of the face are very important to the success of the detection process. Many face detection technologies require that the person being detected look straight into the camera field-of-view in order for the camera to acquire a view of the subject's eyes. This contrasts with the reality that the video sources often are places to detect people during their everyday activities—on the streets, during sports events, and more. Therefore, the risk of not catching the suspect in a front pose is quite high. Further, conventional detection engines have difficulty detecting faces when people are looking sideways … The system overcomes the challenges faced by conventional face detection solutions by detecting features of the face and head (e.g., eyes, hair, nose, etc.) from video sources that are installed above walking gates, doors, and passages such as stadium entrances or airport passages. The images are saved to the database and may be provided to an operator or investigator in the face album to scan and find relevant suspects. In accordance with the present disclosure, the database of collected faces may be used for retroactive face searching (time, specific camera, specific area etc.)); 
extracting identification data for the image object as well as image background data from the image data (Dudovich, ¶ [0031], discloses provide central retention of visual evidence; reduced investigation time due to transaction, face and video availability in a single application; linkage of investigated cases based on face matching (e.g., match faces even though the subject may be wearing different hats, hairstyles, etc. in several different facial images); and detection of suspects' activity regardless of the transaction info or used identity. For example, at 280, purchase data may be matched with the image to assist in marketing, and theft determination, among other uses); 
a condition comprises at least one selected from the group of a temporal condition and a repetition condition (Dudovich, ¶ [0013], discloses video systems are often used in security, surveillance, and monitoring applications. In these applications, video is often used to count and identify people entering and exiting an area, such as a store. This information may be used to determine the number and amount of time people are in the area. These variables may be skewed by the associates employed or working in the area, instead of patrons or others. Further, Dudovich, ¶ [0032], discloses a determination of the number of people who entered and/or exited a store may be provided to a central database, a store manager, corporate offices, etc. The determination may be communicated on a periodic basis, e.g., every 15 minutes. The count of the number of people may be used for workforce planning); and
(wherein) the temporal condition comprises determining whether a timestamp of the temporary data object is within a time window delimited by a past time t2 and a past time tl, where t2 is earlier than tl (Dudovich, ¶ [0030 & 0032], 
Dudovich teaches the limitations as identified above. Further, Dudovich teaches providing alerts associated with the video sources.	Dudovich does not explicitly teach:
determining if the identification data matches identification data stored in the database, and if no match is found, creating a temporary data object linking the extracted identification data and the extracted image background data and storing the temporary data object and the extracted identification data in the database, else 
determining if a temporary data object linking the extracted image background data and the matched identification data has already been stored in the database, and if no temporary data object is found, creating a temporary data object linking the extracted identification data and the extracted image background data and storing the temporary data object in the database, else
determining if the temporary data object fulfills at least one predetermined condition, and if no predetermined condition is fulfilled, executing a default action with respect to the temporary data object, else 
executing a specific action to call attention of an external user.  

However, Hodge teaches:
determining if the identification data matches identification data stored in the database, and if no match is found, creating a temporary data object linking the extracted identification data and the extracted image background data and storing the temporary data object and the extracted identification data in the database (Hodge, ¶ [0036], discloses if one user always stores a device in a front pocket, one user usually stores a device in a back pocket, and another user often stores a device in a backpack, each device can monitor these aspects and either modify existing paths or generate new paths that correspond to how that device is actually used by a respective user. If there is no matching path in a path library, the device can monitor motions and uses, before and/or after the motion, to attempt to infer the path and/or action, and generate a new path to be added to the library. In some embodiments the device can monitor how the device is used and associate certain actions with a specific motion, while in other embodiments the user can have the options of inputting or selection certain actions for a given motion), else 
determining if a temporary data object linking the extracted image background data and the matched identification data has already been stored in the database, and if no temporary data object is found, creating a temporary data object linking the extracted identification data and the extracted image background data and storing the temporary data object in the database (Hodge, ¶ [0044-0045], discloses the mode might be activated automatically in response to an action or event, might always be active during certain times or places, or might be manually activated by a user. The device can determine its present location and/or orientation, and monitor the location and/or orientation over time. As discussed, this can include storing position and/or orientation information in a buffer on the device (or remotely) for subsequent analysis. At some point, a change in position, orientation, and/or location can be determined that meets a certain criterion. For example, a certain amount of movement might be assumed based on a user holding a device or having that device in a pocket, such that the device might have to move by a greater amount over a certain period of time to trigger an action … If the movement meets or exceeds such a criterion, the device can attempt to determine whether the movement matches a known pattern of movement 708. As discussed, in some embodiments the movement is only analyzed once the device is substantially stationary and/or the movement is determined to likely be complete, such as when the amount of movement falls below the above-referenced criterion. If no match is found, the device can perform a normal capture procedure, such as to do a full 360° scan at the end of the movement), else
determining if the temporary data object fulfills at least one predetermined condition, and if no predetermined condition is fulfilled, executing a default action with respect to the temporary data object (Hodge, ¶ [0037], discloses if a user often moves when the device is in one relative orientation and is often stationary when the device is in another relative orientation, the device can adjust aspects such as the default angular range and/or frequency of location determination. Hodge, ¶ [0046], discloses if the motion follows a given path, the device can analyze the path to determine the likely relative position of the user based at least in part upon the path. If, after updating the predicted location and attempting to locate the user the device is still tracking the user, the device can update the relative direction of the user and continue monitoring movement. If the device is not tracking the user (i.e., the user does not appear in image information captured for the predicted range of angles) then the device can expand the capture and/or processing range and attempt to locate the user. The range can be adjusted to a full scan, or can be iteratively increased until the user is located. Once the user is located, the relative direction can be updated and monitoring can continue), else 
executing a specific action to call attention of an external user (Hodge, ¶ [0036], discloses the user can have the options of inputting or selection certain actions for a given motion. Thus, the device can effectively learn specific paths or behaviors, and in some embodiments can customize paths to reflect the specific motions of a particular user. This can be useful since, for example, different users will use different motions to place a phone up to that user's ear, take a device out of a backpack, etc. Hodge, ¶ [0049], discloses the system includes an electronic client device, which can include any appropriate device operable to send and receive requests, messages or information over an appropriate network and convey information back to a user of the .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dudovich (disclosing using video to count and identify people entering and exiting an area) with the teachings of Hodge (disclosing capturing audio and/or video information, and/or analyzing that information, over a smaller range or area) to arrive at the claimed functions of linking image data. 
Modification would have been obvious to one of ordinary skill in the art because this would help facilitate the recognition of individuals frequenting an area. The references of Dudovich and Hodge teach features that are directed to analogous art and they are directed to the same field of endeavor of extracting information from images. Dudovich, ¶ [0021], discloses detecting events within captured video and images and to provide alerts associated with the video sources. 

Regarding claim 38, Dudovich teaches a system for re-identifying a physical object before an image background, comprising one or more cameras surveying one or more perspectives of a predefined area, at least one control station, at least one database, the at least one database and the at least one control linked with the one or more cameras (Dudovich, ¶ [0015], discloses the video source may be a video camera, still camera, internet protocol (IP) camera, video switch, video buffer, video server, or other video transmission device, including combinations thereof. , the control station configured to perform a computer-implemented method comprising: 
providing image data comprising an image object representing a physical object before at least one image background of a set of image backgrounds pre-stored in a database (Dudovich, ¶ [0033-0034], discloses the system may implement face finder features. Face detection may be used to, e.g., identify criminals in a crowd. The goal of face detection systems is to quickly find suspicious faces in populated environments, such as streets, stadiums, train platforms, airport terminals and other densely occupied areas. There are many challenges with face detection, as the angle of the camera and the position of the face are very important to the success of the detection process. Many face detection technologies require that the person being detected look straight into the camera field-of-view in order for the camera to acquire a view of the subject's eyes. This contrasts with the reality that the video sources often are places to detect people during their everyday activities—on the streets, during sports events, and more. Therefore, the risk of not catching the suspect in a front pose is quite high. Further, conventional detection engines have difficulty detecting faces when people are looking sideways … The system overcomes the challenges faced by conventional face detection solutions by detecting features of the face and head (e.g., eyes, hair, nose, etc.) from video sources that are installed above walking gates, doors, and passages such as stadium entrances or airport passages. The images are saved to ; 
extracting identification data for the image object as well as image background data from the image data (Dudovich, ¶ [0031], discloses provide central retention of visual evidence; reduced investigation time due to transaction, face and video availability in a single application; linkage of investigated cases based on face matching (e.g., match faces even though the subject may be wearing different hats, hairstyles, etc. in several different facial images); and detection of suspects' activity regardless of the transaction info or used identity. For example, at 280, purchase data may be matched with the image to assist in marketing, and theft determination, among other uses); 
a condition comprises at least one selected from the group of a temporal condition and a repetition condition (Dudovich, ¶ [0013], discloses video systems are often used in security, surveillance, and monitoring applications. In these applications, video is often used to count and identify people entering and exiting an area, such as a store. This information may be used to determine the number and amount of time people are in the area. These variables may be skewed by the associates employed or working in the area, instead of patrons or others. Further, Dudovich, ¶ [0032], discloses a determination of the number of people who entered and/or exited a store may be provided to a central database, a store manager, corporate offices, etc. The ; and
(wherein) the temporal condition comprises determining whether a timestamp of the temporary data object is within a time window delimited by a past time t2 and a past time tl, where t2 is earlier than tl (Dudovich, ¶ [0030 & 0032], discloses a method 200 may include capturing an image during exit (time t1) of the area at 260. This captured exit image may be compared to, and matched up with, the captured entry image (time t2). Once this occurs, statistics may be determined 270, such as, but not limited to, the amount of time the person (object) was in the area (t2 – t1), and that the person has left the area. A comparison of entrance face recognition with exit face recognition may be performed to determine a length of time a person (object) was in the store.  In Dudovich, a determination of the number of people who entered and/or exited a store may be provided to a central database, a store manager, corporate offices, etc. The determination may be communicated on a periodic basis, e.g., every 15 minutes. The count of the number of people may be used for workforce planning)
Dudovich teaches the limitations as identified above. Further, Dudovich teaches providing alerts associated with the video sources.	Dudovich does not explicitly teach:
determining if the identification data matches identification data stored in the database, and if no match is found, creating a temporary data object linking the extracted identification data and the extracted image background data and storing the temporary data object and the extracted identification data in the database, else 
determining if a temporary data object linking the extracted image background data and the matched identification data has already been stored in the database, and if no temporary data object is found, creating a temporary data object linking the extracted identification data and the extracted image background data and storing the temporary data object in the database, else
determining if the temporary data object fulfills at least one predetermined condition, and if no predetermined condition is fulfilled, executing a default action with respect to the temporary data object, else 
executing a specific action to call attention of an external user.  

However, Hodge teaches:
determining if the identification data matches identification data stored in the database, and if no match is found, creating a temporary data object linking the extracted identification data and the extracted image background data and storing the temporary data object and the extracted identification data in the database (Hodge, ¶ [0036], discloses if one user always stores a device in a front pocket, one user usually stores a device in a back pocket, and another user often stores a device in a backpack, each device can monitor these aspects and either modify existing paths or generate new paths that correspond to how that device is actually used by a respective user. If there is no matching path in a path library, the device can monitor motions and uses, before and/or after the motion, to attempt to infer the path , else 
determining if a temporary data object linking the extracted image background data and the matched identification data has already been stored in the database, and if no temporary data object is found, creating a temporary data object linking the extracted identification data and the extracted image background data and storing the temporary data object in the database (Hodge, ¶ [0044-0045], discloses the mode might be activated automatically in response to an action or event, might always be active during certain times or places, or might be manually activated by a user. The device can determine its present location and/or orientation, and monitor the location and/or orientation over time. As discussed, this can include storing position and/or orientation information in a buffer on the device (or remotely) for subsequent analysis. At some point, a change in position, orientation, and/or location can be determined that meets a certain criterion. For example, a certain amount of movement might be assumed based on a user holding a device or having that device in a pocket, such that the device might have to move by a greater amount over a certain period of time to trigger an action … If the movement meets or exceeds such a criterion, the device can attempt to determine whether the movement matches a known pattern of movement 708. As discussed, in some embodiments the movement is only analyzed once the device is substantially stationary and/or the movement is determined to likely be complete, such as when the amount of movement falls below the , else
determining if the temporary data object fulfills at least one predetermined condition, and if no predetermined condition is fulfilled, executing a default action with respect to the temporary data object (Hodge, ¶ [0037], discloses if a user often moves when the device is in one relative orientation and is often stationary when the device is in another relative orientation, the device can adjust aspects such as the default angular range and/or frequency of location determination. Hodge, ¶ [0046], discloses if the motion follows a given path, the device can analyze the path to determine the likely relative position of the user based at least in part upon the path. If, after updating the predicted location and attempting to locate the user the device is still tracking the user, the device can update the relative direction of the user and continue monitoring movement. If the device is not tracking the user (i.e., the user does not appear in image information captured for the predicted range of angles) then the device can expand the capture and/or processing range and attempt to locate the user. The range can be adjusted to a full scan, or can be iteratively increased until the user is located. Once the user is located, the relative direction can be updated and monitoring can continue), else 
executing a specific action to call attention of an external user (Hodge, ¶ [0036], discloses the user can have the options of inputting or selection certain actions for a given motion. Thus, the device can effectively learn specific paths or behaviors, and in some embodiments can customize paths to reflect the specific motions of a particular user. This can be useful since, for example, different users will use different .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dudovich (disclosing using video to count and identify people entering and exiting an area) with the teachings of Hodge (disclosing capturing audio and/or video information, and/or analyzing that information, over a smaller range or area) to arrive at the claimed functions of linking image data. 
Modification would have been obvious to one of ordinary skill in the art because this would help facilitate the recognition of individuals frequenting an area. The references of Dudovich and Hodge teach features that are directed to analogous art and they are directed to the same field of endeavor of extracting information from images. Dudovich, ¶ [0021], discloses detecting events within captured video and images and to provide alerts associated with the video sources. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US PGPub 20130294642) discloses facial recognition in video frames. 
Steinberg (US PGPub 20150067600) discloses detecting faces in images. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
January 26, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162